Case: 17-20231      Document: 00514257196         Page: 1    Date Filed: 12/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 17-20231
                                                                                     Fif h Circuit

                                                                                   FILED
                                  Summary Calendar                          December 1, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
LINDA PORTER,

              Plaintiff - Appellant

v.

EXXON MOBIL CORPORATION,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1553


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Linda Porter (“Porter”) sued Exxon Mobil Corporation (“Exxon”) for
employment discrimination and retaliation. The district court granted a final
summary judgment in Exxon’s favor on March 8, 2016. Proceeding pro se,
Porter filed an unsigned notice of appeal of that judgment on April 6, 2016, but
the appeal was dismissed on May 26, 2016, for want of prosecution when she



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20231     Document: 00514257196      Page: 2   Date Filed: 12/01/2017



                                  No. 17-20231
failed to comply with a notice requiring her to file a signed notice of appeal.
Porter v. Exxon Mobil Corp., No. 16-20222 (5th Cir. May 26, 2016).
      In the meantime, Porter filed an April 8, 2016, motion for
reconsideration (preceded by an April 4 motion for extension of time to file such
a motion) and later sought leave to file a supplemental motion for
reconsideration out of time, which the district court granted. Ultimately, the
motions for reconsideration were denied on October 24, 2016. Porter did not
file an appeal from that order.
      On January 20, 2017, Porter filed a motion for leave to submit a “second
motion for reconsideration” as well as subsequent related motions. All such
motions were denied on March 17, 2017; the district court also warned her that
further frivolous motions would not be tolerated and may lead to a ban on her
ability to file further litigation in that district without permission.
      On March 31, 2017, Porter filed a document containing a “motion for
leave” to file an appeal and stating “if motion for leave is not required for an
appeal, then please accept this document as Plaintiff’s appeal notice.” The
appeal notice referenced the March 17, 2017, order in connection with stating
that leave was required but did not state which order was being appealed. Cf.
Bailey v. Cain, 609 F.3d 763, 767 (5th Cir. 2010) (a notice of appeal should
reference the judgment or order being appealed).
      In the record excerpts and brief before this court, Porter (now
represented by counsel) identifies the order being appealed as the March 8,
2016 summary judgment. Any such appeal must be dismissed for want of
jurisdiction. Bowles v. Russell, 551 U.S. 205, 210 (2007) (filing deadline in civil
appeals is jurisdictional); 28 U.S.C. § 2107 (requiring appellate filing within
thirty days, with certain exceptions not relevant here); see also Hamer v.
Neighborhood Hous. Servs., 199 L. Ed. 2d 249, 256 (U.S. Nov. 8,
2017)(addressing time limits and statutory exceptions).         Porter’s arguably
                                         2
    Case: 17-20231    Document: 00514257196     Page: 3   Date Filed: 12/01/2017



                                 No. 17-20231
timely notice of April 7, 2016, was dismissed for want of prosecution, and that
decision is now final. Even assuming that her post-judgment motions extended
the time for appealing the March 8 judgment, those motions were denied on
October 24, 2016, and she failed to appeal that order. Thus, we DISMISS for
want of jurisdiction any appeal directed to the March 8, 2016 judgment and
October 24, 2016 order.
      At best, then, her only potentially timely appeal is of the March 17, 2017
order denying her second round of motions for reconsideration. Even assuming
arguendo that her March 31, 2017, notice, liberally construed, properly
referenced and appealed the March 17, 2017 order, she wholly fails to brief the
propriety of that order. Accordingly, that appeal is dismissed for failure to
brief. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Appeal DISMISSED.




                                       3